Draper, J.
The relator petitioned this court to prohibit the respondents, the Franklin Circuit Court and the Honorable Kenneth E. Copes, sole judge thereof, from making further orders or taking further action in a certain cause of action pending in said court, the relator alleging that the action threatened would be beyond and in excess of the jurisdiction of said court. We issued a temporary writ.
By the answer and return of respondents now filed it appears that the respondent judge has not had, nor does said judge now have, any intention of proceeding or attempting to proceed further in said cause of action.
Since no action whatever affecting the interest of the relator in any way is threatened, the temporary writ of prohibition heretofore granted is dissolved, and the permanent writ denied. See State ex rel. Sun Pub. Co. v. Randolph Cir. Court (1934), 206 Ind. 712, 190 N. E. 612.
Note.—Reported in 105 N. E. 2drl61.